United States Court of Appeals
                     For the First Circuit


No. 16-2399

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                  JESÚS MANUEL LAUREANO-PÉREZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                 Torruella, Boudin, and Barron,
                         Circuit Judges.


     Jeannine N. Rodríguez and JNR Law Group on brief for
appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Kelly A. Zusman, Assistant United States Attorney, on brief for
appellee.


                          June 8, 2018
           BOUDIN,   Circuit Judge.    Jesús Manuel Laureano-Pérez

("Laureano") appeals his sentence following his guilty plea in the

district court to a two-count indictment.        One count charged

Laureano with possession of a firearm by a convicted felon, 18

U.S.C. § 922(g)(1); the other with unlawful possession of a machine

gun, 18 U.S.C. § 922(o).    After a hearing, the district court on

November 2, 2016, sentenced Laureano to sixty months' imprisonment

on each count, to be served concurrently.    Along with other terms,

the sentence directed periodic drug testing of the defendant during

his subsequent supervised release.

           The background facts are these.   On May 5, 2016, Puerto

Rico police agents investigating drug dealing in San Juan saw

Laureano standing by a car and, when he in turn saw their marked

police car, he fled on foot.     The police pursued him and later

said they saw Laureano draw a firearm from a fanny pack, throw it

over a fence, and toss the other contents of the fanny pack on the

ground.   The police recovered the firearm, high-capacity magazines

for the weapon, and four cell phones.         The authorities then

discovered that Laureano, at the time he fled, had been serving a

term of supervisory release following his federal conviction in

2013 of possession of cocaine with intent to distribute.         21

§ U.S.C. 841(a)(1).

           In due course, Laureano pled guilty to both counts

arising out of the fanny pack incident. At the sentencing hearing,


                               - 2 -
the district court learned that two days prior, the judge in

Laureano's original drug distribution case ordered him to serve

two additional years of incarceration for violating his supervised

release terms.

            As for the firearm charges stemming from the fanny pack

incident,   the    district    court   determined   that   the   guideline

sentencing range for both counts was thirty-seven to forty-six

months in prison, although the machine gun statute allowed for a

sentence up to and including ten years' imprisonment.            18 U.S.C.

§ 924(a)(2).      The government requested a sentence at the top of

the guideline range, forty-six months.        Defense counsel requested

a sentence of thirty-seven months.         The district court ultimately

varied from the guideline recommendation, imposing a sentence of

sixty months on each count, to run concurrently.           Laureano also

received a three-year term of supervised release for each count,

to be served concurrently.         The new prison sentence would run

consecutive with the twenty-four-month sentence on revocation that

Laureano received the prior day, with the new sentence to be served

first.

            On    this   appeal,   Laureano    first   objects    to   the

sixty-month sentences.        Laureano argues that the district court

improperly relied on community considerations and in doing so,

failed to explain why an upward variance was warranted.




                                   - 3 -
          Just before the end of the sentencing hearing, defense

counsel offered a portmanteau reference to the procedural and

substantive unreasonableness of the sentence--a classic general

objection rather than a specific one.    United States v. Matos-de-

Jesús, 856 F.3d 174, 177-178 (1st Cir. 2017);     United States v.

Soto-Soto, 855 F.3d 445, 448 n.1 (1st Cir. 2017).      Our circuit

case law is in some disorder, see United States v. Millán-Román,

854 F.3d 75, 80–81 (1st Cir. 2017); United States v. Vargas-García,

794 F.3d 162, 167 (1st Cir. 2015); United States v. Ruiz-Huertas,

792 F.3d 223, 228 & n.4 (1st Cir. 2015), but whether reviewed for

abuse of discretion or for plain error, the district court's

position stands.

          During sentencing, the district court judge referred to

"violent crimes and murders" occurring in "these weapons cases"

and an uptick in the number of murders in Puerto Rico.     He also

referred to a joint firearms initiative and local law enforcement

strategies to curtail the murder rate.

          A district court has considerable latitude to vary above

or below the once rigidly enforced guidelines sentencing range,

Gall v. United States, 552 U.S. 38, 47-49 (2007), but some reason

must be given or apparent from context. Additionally, any sentence

must concern itself primarily with the circumstances and behavior

of the defendant.   United States v. Flores-Machicote, 706 F.3d 16,

21 (1st Cir. 2013) (a variance "'should typically be rooted either


                               - 4 -
in   the   nature    and    circumstances    of   the   offense     or     the

characteristics     of   the   offender.'"   (quoting   United    States   v.

Martin, 520 F.3d 87, 91 (1st Cir. 2008))).

           Although the district court judge considered community

considerations,     he     did   not   ignore     Laureano's      individual

circumstances, nor did he fail to justify the variance. See United

States v. Paulino-Guzman, 807 F.3d 447, 450-451 (1st Cir. 2015).

The judge explicitly discussed Laureano's age, education, and work

history, before noting the seriousness of the offense, respect for

law, and deterrence.       See id. at 451.      The judge then described

Laureano's firearm offenses, including Laureano fleeing with his

machine gun.

           Recent First Circuit decisions by successive panels have

upheld variances on similar facts, despite a possible argument

that this disregards the conventional rationale for variances.

United States v. Garay-Sierra, 885 F.3d 7, 15-16 (1st Cir. 2018)

(Thompson, J.); United States v. Fuentes-Echevarria, 856 F.3d 22,

25-26 (1st Cir. 2017) (Howard, C.J.); United States v. Vázquez,

854 F.3d 126, 130 (1st Cir. 2017) (Torruella, J.); Paulino-Guzman,
807 F.3d at 450-51 (Kayatta, J.); United States v. Díaz-Arroyo,

797 F.3d 125, 129-130 (1st Cir. 2015) (Selya, J.).               Given these

precedents, the district court did not even arguably commit error.

           Laureano's other claim on appeal is that the district

court erred in subjecting him to a drug testing requirement.


                                   - 5 -
Although fairly alerted by the Probation Officer's recommendation,

counsel made no specific objection to the testing requirement when

first raised as a possibility or when finally imposed.                 The

defendant forfeited his objection and his claimed error, if it

occurred, is not plain error.        United States v. Garrasteguy, 559
F.3d 34, 40 (1st Cir. 2009) (collecting cases).

              The Probation Officer recommended random drug testing,

which   was    a   supervised   release    condition   previously   imposed

following Laureano's incarceration for the 2013 drug conviction.

Laureano did not object to the condition and so the district court

had no occasion to discuss it, but the court's reasoning is easily

discerned.      United States v. Quiñones-Otero, 869 F.3d 49, 51-52

(1st Cir. 2017).      As a convicted drug dealer, Laureano could have

had ample access to drugs, and he declined to give a urine sample

when arrested in this case.        Further, given that the new offense

occurred while Laureano was on supervised release for his prior

drug offense, the district court clearly considered the "history

and characteristics of the defendant," 18 U.S.C. § 3553(a)(1), in

its imposition of random drug screens.            The condition is thus

reasonably related to the legitimate objectives of supervised

release.   United States v. Colón de Jesús, 831 F.3d 39, 44-45 (1st

Cir. 2016).

              Affirmed.




                                   - 6 -